Beck, J.
There was no merit in any of the assignments of error attacking the court’s charge. The evidence warranted the verdict, and the court did not err in refusing to grant a new trial.
The motion for a new trial, the overruling of which was assigned as error, contained, besides the general grounds, the following: “The-court erred in his charge to the jury in'regard to the defendant’s statement, when he gave the following charge: ‘Each has a right to make a statement in his own behalf, not under oath, and this statement you are to give such weight and credit as you see proper. You can believe it, if you think it is more reasonable, in preference to the sworn testimony, and you can believe part of it or you can disbelieve part of it, or you can believe it altogether or disbelieve it altogether.’ The court should have given in charge to the jury the law in regard to the defendant’s statement as contained in section 1010 of the Criminal Code.” “The court erred in the following charge to the jury, inasmuch as both defendants were being tried together: ‘If you believe, from the evidence, that these defendants were together at the time the cushion was taken, if it was taken, and you believe that one was guilty of taking it and the other had a knowledge of it, and assisted and abetted it, there being no accessories in misdemeanor eases, it would be your duty to find both guilty if you find such to be the case beyond a reasonable doubt.’ The vice in this charge is that the court in effect told the jury that if Jim Mitchell knew that Jack Forrester stole the buggy cushion, he would be guilty. The above excerpt is not an appropriate charge under the facts of the case.”
Paylon & Hay, for plaintiff in eror.
J. H. Tipton, solicitor, contra.